DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-11, drawn to an apparatus, directed to classification B22F12/00 and B33Y30/00.
Group II, claim(s) 12-15, drawn to a method, directed to classification B33Y10/00 and B22F12/10.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of: 

a mobile build unit, a recoater blade, the recoater blade surrounding a mobile build area having a first surface,
a position system adapted to provide independent movement of the mobile build unit in a t least two dimensions that are substantially parallel to the first work surface, and
a powder dispenser, the powder dispenser positioned radially outward from the recoater blade,

this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Echigo (US 20140175708 A1)3.  

Echigo discloses a mobile build unit (see Fig. 2) comprising: 
a recoater blade (see Fig. 2, blade 27) , the recoater blade surrounding a mobile build area having a first work surface (see Fig. 2 and Fig. 3A-3C, building area P1). 
It would be obvious to one of ordinary skill in the art that the blade stretch across and therefore surround the mobile build area and work surface thereof in order to coat the entire work surface with powder.
Echigo further discloses: 
a position system adapted to provide independent movement of the mobile build unit in at least two dimensions that are substantially parallel to the first work surface (see Fig. 1 and 2, transfer mechanism 6 comprising rails 14, movable guide 15 and base 16, which allows mobile build unit to move in X direction along rail 15 or Y direction following rails 14); and
a powder dispenser (see Fig. 2, powder storage tank 23), the powder dispenser positioned outward from the recoater blade (see Fig. 2 wherein powder storage tank 23 is positioned outward of blade 27 and following the profile of shroud 7).

Echigo does not expressly disclose wherein the powder dispenser is positioned outward radially from the recoater blade. However, Echigo shows wherein the blade and the powder dispenser are positioned outward following the profile of shroud 7 (see Fig. 2; see Fig. 71). Further, Echigo discloses wherein shroud 7 may be cylindrical (see para. [0048]). 
It would have been obvious to one of ordinary skill in the art that the blade and the powder dispenser be positioned outward following the profile of shroud 7, as taught by Echigo, and further, when in the case of a cylindrical shroud as taught by Echigo, that the blade and therefore powder dispenser be positioned radially outward from each other. One would be motivated to position the powder dispenser and the recoater blade in this manner in order to dispense and smooth the powder homogenously in the all appropriate areas in front of the shroud.
  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735



/CATHERINE P SMITH/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735